          Case 4:19-cr-00160-SDJ-KPJ Document 177 Filed 01/08/20 Page 1 of 1 PageID #: 512
 DATE: 1/8/2020                                                    CASE NUMBER        4:19-CR-160 SDJ/KPJ
 LOCATION: Plano                                                            USA Ernest Gonzalez                                      Assigned
 JUDGE Kimberly C. Priest Johnson                                           VS                Co l m 0lD 5                           Appeared
 DEPUTY CLERK Jane Amerson                                         Rafael Ramirez                                 03)
 COURT REPORTER: Digital Recording .                                                                              12
                                                                   Aniceto Gonzalez
 INTERPRETER: +i tD McA v 02.)
                                                                   Defendants
 USPO: T t?tfu44)
 begin 4 r z. /1 ¦ ry                                              Deric Walpole                                (03)
                                                                   Ron Uselton. CJA                             (12)
T jaJ Tirvu- fb /run                                               Atto         eys
                                                                                            h l /|            li'ACt-Cl-           2US
                                                                    ARRAIGNMENT

           Arraignment held                         Arraignment called                       Interpreter required for     Gnsnzah.'Z-

           Dft # 3 appears
<%         Dft #12 appears:


           Dft # 3 jS sworn                  Arraignment not held, reset to:
                    J tfreceived copy of charges           discussed charges with counsel              charges read
                    ]5 waived reading of charges           advised maximum penalties


           Dft enters a plea of: not guilty         guilty     nolo    guilty - lesser
           to counts: 1                  3     4 D5            6      ? D8 D9 DlO Dll                         12
              all counts indictment includes forfeiture provisions


           Dft #12               worn            Arraignment not held, reset to:
                        received copy of charges          discussed charges with counsel                   charges read

                        waived reading of charges          advised maximun penalties


           Dft enters a plea of: S not guilty         guilty   nolo    guilty - lesser
           to counts:           1 )&2        3 4       5 D6 ?           8       9 DlO Dll        12 .
              all counts indictment includes forfeiture provisions




           Pretrial Discovery and Inspection Order entered. Case set for final pretrial conference / jury selection and trial setting on
                 Monday, March 2, 2020 at 9:00 am before Judge Sean D. Jordan in Plano, Texas


           Defendants # RELEASED ON BOND                                          Defendants # REMANDED to USMO


 Recess




                                                                                                                                                Adjourn
